Title: To John Adams from William Plumer, 2 January 1813
From: Plumer, William
To: Adams, John



My dear Sir,
Epping (NH) January 2d 1813

I received by the last mail your obliging letter of the 16th December; & be assured I am highly gratified by the information that my late speech merited your approbation.
You observe that you are unable to account for the change in the sentiments of the New England states, & New York & New Jersey, as exprest in their recent elections; & request my opinion thereon.
I regret that I have not the necessary information, nor sufficient leisure to examine this subject with accuracy & precision.
The change in the public sentiment in these seven States, within these few months, I impute to various causes; but the principal, I think, proceeds from the money, talents, arts, industry, & innumerable misrepresentations & falsehoods, circulated by the friends & advocates of Britain, & those connected in commerce with that nation. The Zeal, activity & persevering industry of these men, in money, runners, papers & pamphlets exceed all former examples. New gazette’s have been established, & I have strong reasons to beleive, that in some instances the party has restored to direct bribery & corruption. But the election of a President & Vice President of the United States unfortunately occurring so soon after the declaration of war, formed the rallying point for the opposionists, which they seized with avidity & improved so as greatly to encrease their numbers. A division of opinion also, unfortunately existed amongst the Republicans in some States, respecting a candidate for the Presidency; this afforded to the leaders of modern federalism cause of triumph. These federalists joined the minor party of Republicans, & strenuously supported Clinton—a man immoderate in all his measures; & to that portion of the people who were opposed to the war, they assured them he was in favor of peace, but to those who approved the war, they with equal confidence asserted he would prosecute it with redoubled vigor. No political party, in this country, ever made a greater sacrifice of principle, than the federalists have done on this occasion. They have strenuously supported, for the first office in the nation, a man whose whole political life till within a few months, has been in direct opposition to them, & from his violence, peculiarly obnoxious to them. As they are defeated in this object, I think that party must necessarily feel degraded, & I trust sink in public estimation. It is with pleasure I have received information, that I deem correct, that such men as John Jay & Rufus King of New York, James Ross of Pennsylvania, Charles C. Pinkney of South Carolina, &c. could not be induced to join this unnatural & unprincipled coalition.
Other causes have contributed to the change. It was natural to expect that when war was declared in a country which had for thirty years enjoyed peace, it would be unpopular with a portion of its citizens, particularly with Merchants who were acquiring wealth by their commercial connexions with Britain, & with Lawyers, whose professional emoluments must to a great degree be lessened: hence a great proportion of both these classes are found in the ranks of opposition. After so long a period of peace, we had no right to expect with the commencement of the war, a display of those military talents & virtues in the field that could render it popular. Our little brave Navy has indeed surpassed our most sanguine expectations, but they were not manned with raw recruits.
The Clergy, at least too many of them have been deceived by the leaders of opposition, & they in turn have deceived many others. The clergy were promised better & more certain livings, if a change of government could be effected, then what their merits under our present glorious freedom of religious rights, can secure them. They united in favor of our revolutionary war to secure themselves against Episcopacy; but they now oppose the war in hopes of raising themselves to greater security against the numerous sectaries who assail them. It will be fortunate, if such men as Osgood, Parish, Gardner & others do not induce many men to transfer the contempt they have for such priests to religion itself. The fear of approaching taries & burthens—the continuing the Presidency so long in Virginia—that spirit of inconstancy common to the people—& the Government’s so long & so imprudently reflecting the encrease & support of the Navy—have each of them, I think, had an unfavorable effect upon the public mind. But I impute much, very much indeed, of the evil to the leaven of Clintonism—that insensibly fermented & raised the public mind to a state approaching a political delirium. In their great object, the electing of a President, they have been defeated—& have now no general & popular rallying point. The war will & must assume its true character, & parties be more distinctly marked friends or enemies of their country.
Though I admit considerable changes have recently happened in the eastern States, yet I think not so great as is generally beleived.
In New Hampshire, if the Republicans last March had united to a man for one candidate for Governor his majority would have been small indeed—And in November had the Republicans obtained in each town three votes from those who voted for federalists, every Representative for the next Congress would have been Republican—notwithstanding more than that number of republicans were in the army, , or in forts or absent from the November polls. And at the late session, in both houses of the Legislature, although Clintonism had effected them, yet there was a majority who approved of the war, as they explicitly declared in their answers to my speech.
In Vermont, its legislature in all its branches are Republican—its electors Madisonian, & I trust its Representatives to the next Congress will be all so; but if in this they have failed, I shall impute it to the dangerous practise of suddenly changing the mode of election.
Of Massachusetts you have better means of judging than I have, how far the change is real, & to what extent.
Rhode Island could never be calculated on as safe—constant in nothing but change.
Connecticut is stationary.
Of New York, I have but little recent information—certain districts were pledged to federalism previous to their last elections, & in consideration of votes to be given for their Presidential candidate.
New Jersey is still republican; though they had a majority of five federalists in their legislature, yet that legislature did not dare trust the people with the choice of Electors: hence they repealed the law for choosing by the people, even after some of the meetings were warned. But from such a Governor as Ogden I fear little—he is an American—he feels & acts as such.
I trust all will end well—that American principles will prevail, & our free government be more securely established, but if we fail, the world must abandon Republicanism, & man confess he cannot live without a Master to tyrannize & rule him.
Why do not your valuable letters still continue to inform the public in the Boston patriot?
I shall be happy to hear from you at all times. Excuse my freedom & beleive me yours sincerely,
William Plumer